Jenks, J.:
In 1903 and 1904 the plaintiff sold fertilizer to the defendant who, in October of the latter year, confessed judgment to the plaintiff for $349.45 and $18.35 costs. The defendant satisfied this judgment. This action was begun in 1908 to recover $77.50 on a sale made on July 13, 1904. The defendant makes general denial and pleads as a separate defense that the account which included this item was settled by the discharge of the said confessed judgment.
It was established that the sale and delivery of this item was made. The sole question litigated was whether the item was embraced in the sum of the confessed and satisfied judgment. The contention of the plaintiff is that the item was overlooked. The defendant admitted that he did not know how the statement of that sum was made up, but he read in evidence a statement which he said he had received from the plaintiff at or about the time of the confession, which he insists sustains his contention. The statement is headed “ Wm. G-. Foster Account.” It contains the items of two sales made in 1903 and the details of the payments *685thereon by cash and by notes, which extended into 1904. It also contains under the head of 1904 account, 4 items of merchandise, March 16, $186; March 16, $48; June 1, $31; July 13, $77.50 ; with the total of these items of $342.50. Plaintiff’s witness Stratton testifies that this statement was not given to the defendant in 1904 but in 1906, when it was handed to an attorney who then represented him, in explanation of the indebtedness represented by an outstanding note. I think that the statement itself shows clearly that the defendant is in error, and indicates that the plaintiff is right. I find in the statement the item of a note at one month, dated September 16,1904, for $81.08, not paid, and with the interest thereon cast from September 16,1904, until May 31, 1906. If the statement were rendered in 1901¡., why would it contain the interest on a note given in 1904 for one month up to May 31, 1906? On the other hand such an item is entirely consistent with the plaintiff’s explanation. The statement in itself does not indicate that this item of $77.50 was included in the sum represented by the confessed judgment, but only that such a sale was made in 1904. The plaintiff gave evidence to show that the sum of the said judgment, $349.45, was made up of certain specified items which excluded the said $77.50, and consequently that if that item had been included the indebtedness of the defendant at that time would have been $426.90. The defendant does not challenge directly any of these figures or any of the items of the sales to him.
The peculiarity of this case, so far as the plaintiff is concerned, is found in the fact of an omission of an item which it is testified was discovered a few months after the .payment of the confessed judgment. When scrutinized the defense rests upon the contention that that item was included, because naturally it should have been in such a business transaction. I think that the verdict for the defendant was against the weight of the evidence and that, for that reason the judgment must be reversed and a new trial must be ordered, costs to abide the event.
Hirsohberg, P. J., Woodward, Rich and Miller, JJ., concurred.
Judgment and order of the Municipal Court reversed and new trial ordered, costs to abide the event.